Citation Nr: 0005871	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-28 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of compression fracture at L1 with arthritic 
changes at L1, prior to March 28, 1995.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of compression fracture at L1 with arthritic 
changes at L1, from March 28, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her doctor



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to May 
1990.  Her appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran's appeal was remanded by the Board in 
September 1998, and it has since been returned to the Board.

The veteran made a request for an RO hearing in 
correspondence received in July 1999.  However, the veteran 
already was afforded an RO hearing in April 1996 on the same 
matter, and she has not presented evidence of good cause for 
the case to be returned to the RO in order to schedule 
another hearing on the same matter.  38 C.F.R. § 20.1304 
(1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal for both of the 
applicable time periods.

2.  The veteran had demonstrable deformity of a vertebral 
body prior to and as of March 28, 1995.

3.  Prior to March 28, 1995, the veteran's service-connected 
low back disorder was characterized by pain, muscle spasm and 
moderate limitation of motion.  

4.  From March 28, 1995, the veteran had persistent symptoms 
associated with her low back disorder analogous to sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, or other neurological findings appropriate to site of 
diseased disc with little intermittent relief.

5.  Prior to and as of March 28, 1995, the veteran's 
residuals of compression fracture were manifest by additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, and no more, 
for residuals of compression fracture at L1 have been met 
prior to March 28, 1995.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Codes 5285, 5292, 5293 (1999); VAOPGCPREC 
36-97 (December 12, 1997).

2.  From March 28, 1995, the criteria for a 60 percent 
evaluation for residuals of compression fracture at L1 have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5285, 
5292, 5293; VAOPGCPREC 36-97.

3.  The criteria for a separate 10 percent disability 
evaluation for demonstrable deformity of a vertebral body as 
a residual of the veteran's compression fracture at L1 have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5285.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO ignored medical evidence in 
making its June 1999 decision, which increased the veteran's 
evaluation from 20 to 40 percent.  Rather, the veteran states 
that she should be evaluated at 80 percent or more, and that 
the RO erroneously according significant probative value to 
the findings of a VA examiner in May 1999.  As a preliminary 
matter, the Board finds that the veteran's claim for an 
increased rating for her service-connected residuals of 
compression fracture is plausible and capable of 
substantiation.  Therefore, the claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  When a veteran 
submits a well-grounded claim, the VA must assist her in 
developing facts pertinent to that claim.  In this case, the 
veteran has been afforded multiple VA examinations and the 
necessary treatment records have been obtained.  The Board is 
satisfied that the record contains all available relevant 
evidence regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
residuals of a compression fracture.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except 
as noted below, which would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Service connection was established for residuals of a 
compression fracture in a July 1991 rating decision and a 10 
percent disability evaluation was assigned.  In an April 1993 
rating decision, the assigned evaluation was increased to 20 
percent.  This disability is currently assigned a 40 percent 
disability evaluation under Diagnostic Codes (DC) 5285 and 
5292; the disability evaluation was assigned in a June 1999 
rating decision, effective from March 28, 1995.  

Residuals of a fracture of a vertebra without cord 
involvement but with abnormal mobility requiring neck brace 
(jury mast) warrants a 60 percent evaluation.  Residuals of a 
fracture of a vertebra with cord involvement, bedridden, or 
requiring long leg braces warrants a 100 percent evaluation.  
Special monthly compensation should be considered, with 
lesser involvements, a rating should be assigned for limited 
motion, nerve paralysis.  In other cases a rating may be 
assigned with definite limited motion or muscle spasm, adding 
10 percent for demonstrable deformity of vertebral body.  38 
C.F.R. § 4.71a; Diagnostic Code 5285 (1999).

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).

The Rating Schedule provides a noncompensable evaluation for 
intervertebral disc syndrome when post-operative, cured; 10 
percent when mild; 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe and 
characterized by recurring attacks with intermittent relief; 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.

The Rating Schedule provides a noncompensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

Favorable ankylosis of the lumbar spine warrants a 40 percent 
evaluation.  Unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5289 (1999).

Complete bony fixation (ankylosis) of the spine at a 
favorable angle warrants a 60 percent evaluation.  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrant a 100 percent evaluation.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5286 (1999).

As a preliminary matter, because the veteran did not wear a 
neck brace (jury mast) prior to March 28, 1995, and she does 
not currently wear a neck brace, her residuals of compression 
fracture should be rated according to her limited motion or 
muscle spasm, adding 10 percent where there is demonstrable 
deformity of the vertebral body.  Since her compression 
fracture was at the first lumbar vertebra, she will be rated 
according to limitation of motion or spasm of the lumbar 
spine.  Numerous VA and private examination indicates that 
the veteran has evidence of demonstrable deformity of a 
vertebral body.  A September 1995 VA letter regarding the 
veteran's back demonstrates that she suffers from post-
traumatic compression deformity of the first lumbar vertebra 
and post-traumatic atrophy of the lumbar cord and conus 
medullaris.  This letter is confirmed by numerous VA 
examinations and X-rays of her lumbar spine.  As such, she 
has demonstrable deformity of her vertebral body and the 
Board finds that an additional 10 percent is warranted for 
her residuals of compression fracture in addition to the 
rating discussed below.

Evaluation prior to March 28, 1995

In a February 1993 VA spine examination, the veteran 
complained of muscle spasm and back pain associated with 
sitting and activity.  On examination, there was right sided 
muscle spasm.  There was scoliosis at the thoracic - lumbar 
juncture.  Deep tendon reflexes were symmetrical.  Motor 
strength was 5/5, bilaterally.  The examiner noted there was 
objective evidence of pain on motion in the form of decreased 
motion in the right side.  The examiner indicated that there 
was no neurological involvement and deep tendon reflexes were 
reported to be 2+.  The veteran's forward flexion was 90 
degrees and her backward extension was 30 degrees.  Her left 
lateral flexion was 65 degrees and her right lateral flexion 
was 45 degrees.  Her rotation to the left was 45 degrees and 
her rotation to the right was 35 degrees.  X-rays reportedly 
showed compression fracture at L1 with residual kyphos and 
scoliosis.  An EMG conducted in October 1993 revealed no 
electrophysiologic evidence of a right lower lumber/upper 
sacral radiculopathy.  

In March 1993, the veteran was admitted to VA neurology.  At 
that time, it was noted that MRI testing revealed a 
compression fracture at L1, no significant spinal stenosis, 
and a questionable syrinx at L1.  It was noted, however, that 
upon further review with a neuro-radiologist, it was felt not 
to be a syrinx.  It was also reported that the veteran had an 
EMG which showed no radicular etiology for her back pain. 

The Board has also considered numerous VA treatment records 
documenting ongoing treatment for complaints of severe low 
back pain with decreased range of motion and spasm.  At the 
time of a July 1994 hospitalization, it was noted that the 
veteran had lumbar spondylosis.  Mild spasm was noted on 
examination.  Strength was noted to be 5/5 in the left lower 
extremity and 2-3/5 in the right lower extremity.  There was 
right leg atrophy.  Reflexes were noted to be normal.  It was 
noted that she recovered 100 percent of her leg strength 
within one hour of admission.  During the hospitalization, no 
neurological deficit was observed and physical examination 
was noted to be unremarkable.  A February 1995 MRI found no 
evidence of syringomyelia.  

The veteran was examined on a number of occasions by M. A. 
Mullen, D.C., beginning in March 1994.  In a July 1994 
letter, Dr. Mullen indicated that he had treated the veteran 
eight times with mild manipulation, electrical muscle 
stimulation, and acupuncture.  The veteran reported that she 
felt better, with less muscle spasm, but that she was limited 
in the amount of work she could do before becoming fatigued 
and before pain began in her lower back.  Dr. Mullen said 
that she would continue to improve with treatment, but that 
she should limit her activities at that time.

The Board has carefully reviewed the evidence of record dated 
earlier than March 28, 1995, in order to determine whether an 
evaluation in excess of 20 percent prior to that date is 
warranted.  As noted above, a 20 percent disability 
evaluation under Diagnostic Code 5292 contemplates moderate 
limitation of motion, under Diagnostic Code 5293 contemplates 
moderate intervertebral disc syndrome with recurring attacks, 
and under Diagnostic Code 5295 contemplates less than severe 
lumbosacral strain.  The Board notes that the evidence dated 
prior to March 1995 appears to meet the criteria for a 20 
percent evaluation under either Diagnostic Code 5292 or 5295.  
In this regard, the Board notes that the evidence indicates 
that the veteran had mild to moderate limitation of motion, 
muscle spasm, and right leg atrophy.  However, the Board has 
also considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 
which contemplate functional limitation due to pain or 
weakness and which provide additional guidance for 
determining ratings under these diagnostic codes which assess 
musculoskeletal function.  See VAOPGCPREC 36-97; DeLuca v. 
Brown, supra.  In this case, the Board finds that while the 
medical evidence does necessarily indicate that the criteria 
for more than 20 percent is warranted under the applicable 
diagnostic codes, the veteran's complaints of additional 
functional due to pain and weakness are credible, and thus, 
resolving all doubt in her favor, a 40 percent evaluation 
should be assigned prior to March 1995.  The Board finds that 
the veteran's disability picture more nearly approximates the 
criteria for a 40 percent evaluation.  The Board finds 
further that the evidence of record does not support an 
evaluation in excess of 40 percent for the veteran's low back 
disorder prior to the date of the March 1995 VA examination.  
In this regard, the Board observes that there is no evidence 
of symptomatology analogous to that required for a 60 percent 
evaluation under Diagnostic Code 5293.  The record prior to 
March 1995 includes several normal neurological examinations 
as well as negative EMG and MRI testing.  Further, although 
some decreased muscle strength was noted in the right lower 
extremity, deep tendon reflexes were normal and no other 
neurological deficit was found.  Thus, the Board finds that a 
40 percent evaluation is appropriate for this time period.  

Evaluation from March 28, 1995

During a March 1995 VA spine examination, the veteran 
complained of increased pain and numbness with prolonged 
sitting.  She stated that the pain radiated to her buttocks, 
posterior thigh and posterior calf.  She reported having 
spasms of the right quadriceps muscle.  On examination, right 
mild quadriceps atrophy was noted.  There was spasm of the 
right quadriceps.  Motor strength was reported to be 5/5 for 
on the left and ranged from 4/5 to 5/5 on the right.  Her 
right upper lumbar region was tender.  There was no spasm of 
the back.  Mild right thoraco-lumbar scoliosis was noted.  
Forward flexion was to three feet from the floor and she was 
unable to stand up.  Her backward extension was 15 degrees.  
Her left lateral flexion was 30 degrees and her right lateral 
flexion was 30 degrees.  Her rotation to the left was 30 
degrees and her rotation to the right was 30 degrees.  The 
examiner reported that there was objective evidence of pain 
on motion and the veteran had pain when she straightened up.  
X-rays reportedly showed an L1 compression fracture with 
moderate collapse of body.  The impression was L1 compression 
fracture with apparently related spasm in the right thigh.  
He reported that there was no evidence of spinal cord injury.  
The prognosis was felt to be poor.

In September 1995, a VA physician indicated that he examined 
the veteran on September 1994, and during several additional 
visits thereafter.  He indicated that since the veteran's 
1989 motor vehicle accident, the veteran reported severe low 
back pain and spasm involving the lower extremities.  She 
also reported a loss of sensation in the L2 dermatome on the 
right lower extremity.  On examination, there was evidence 
spasm of the paraspinal muscles with right dextroscoliosis at 
the thoracolumbar level.  Straight leg raising was negative 
at 90 degrees, bilaterally.  There was no saddle anesthesia, 
no loss of vibration or position sense in the lower limbs.  
Deep tendon reflexes were in the range of 2/4 with a decrease 
right patellar reflex.  He noted that a lumbar MRI revealed 
the compression deformity of L1, severe atrophy of the lumbar 
cord, and conus medullaris with a vague area of decreased 
density in the core of the cord, suspicious of syringomyelia.  
Somatosensory testing of the lower extremities was reported 
to be normal.  He summarized that the veteran had severe low 
back pain secondary to post-traumatic compression deformity 
of the first lumbar vertebra and post-traumatic atrophy of 
the lumbar cord and conus medullaris.  

In February 1999, the veteran was afforded a VA examination.  
A that time she complained of pain and back spasm to the 
right buttock and right leg with shooting pain and occasional 
bouts of bladder problems once a month.  She also complained 
of temporary paralysis to the right lower extremity after the 
spasm.  On examination, the veteran had flexion of 30 degrees 
and extension of 15 degrees.  Her left rotation was to 35 
degrees, and her left lateral bend was 35 degrees.  Her right 
rotation was to 50 degrees, and her right lateral bend was 35 
degrees.  The examiner noted that range of motion or spinal 
function was additionally limited by pain, fatigue, and 
severe L1, L2 muscle spasms.  He noted there was positive 
right paraspinal tenderness at L1, L2.  She reported that the 
precipitating factors for a flare-up was walking one block 
and cold, damp weather.  She indicated that all symptoms 
increased after 1/2 hour.  Th examiner also noted that there 
were spasms in both lower extremities, right more than left, 
and right-sided weakness with gait and heel-toe walking.  She 
was noted to have a positive bony mass spinous process at L1.  
Neurological abnormalities were noted to be right lower 
extremity weakness.  Muscle strength was reported to be 4/5 
for tested muscles in the lower extremities.  The examiner 
diagnosed status post compression fracture of the first 
lumbar vertebra with degenerative disc disease.  There was 
mild lumbar/thoracic scoliosis and fusion at the first lumbar 
vertebra and bilateral lower extremities but it did not 
appear to be neurologically related.

During a May 1999 VA examination, the examiner stated that 
the veteran had an essentially normal walk with some 
embellishments.  She was able to toe and heel walk.  Romberg 
was negative.  There was no drift of outstretched arms.  From 
what the Board can discern, the veteran fell to the ground 
during a hopping exercise, rolled onto her back, and began 
shaking.  The examiner observed that she developed 
opisthotonos and was fully conscious.  He indicated that the 
episode lasted one minute and seemed to come to an end after 
he explained to her that an L1 syrinx did not cause such 
episodes.  The veteran left the examination without 
completion.  The veteran later indicated that she was having 
a spasm and did not indicate to the examiner that she thought 
an L1 syrinx caused such episodes.

The Board notes that the veteran's currently assigned 40 
percent evaluation is also the maximum available for 
limitation of motion of the lumbar spine under 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (1998).  This code would not 
warrant a higher rating.  Moreover, there is no evidence of 
ankylosis of the spine or residuals of vertebral fracture 
with cord involvement where the veteran is bedridden or 
requires long leg braces, therefore, application of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5286 (1999) is not 
warranted.  Additionally, as noted, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, lumbosacral strain, 40 percent is the 
maximum rating provided and contemplates a severe disability.

Consequently, this case turns upon whether it can be 
demonstrated that there are pronounced symptoms that are 
compatible with sciatic neuropathy or other neurological 
findings, and whether those symptoms are with little 
intermittent relief.

Based upon the evidence of record, the Board finds that the 
veteran's service-connected residuals of compression fracture 
including evidence of severe limitation of motion of the 
spine, recurrent muscle spasm, and radicular pain into the 
right lower extremity on use, warrants an increased rating to 
a maximum 60 percent rating under Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome.  Although some 
earlier evidence of record shows a normal neurological 
examination, the evidence of record is otherwise consistent 
in showing diagnoses of right-side weakness, radicular pain 
and lower extremity muscle spasm as well as some decreased 
motor strength, atrophy and decreased sensation in the right 
lower extremity.   Evidence also demonstrates that the 
veteran ambulates with a cane.  Although the May 1999 
examiner reported that the abbreviated examination was 
essentially normal, the other medical evidence of record does 
indicates that the veteran has a significant low back 
disability and that she experiences little intermittent 
relief from associated symptomatology.  Severe limitation of 
motion due to pain, spasm, and right-sided weakness has been 
clearly documented.  

In addition, with respect to the veteran's complaints of 
continual pain, the Board notes that the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca 
v. Brown, supra.  As noted above, in a precedent opinion, the 
VA General Counsel has held that disabilities rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation of 
motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45. VAOPGCPREC 36-97.  Thus, with consideration of these 
factors, and cognizant that the veteran's symptoms do not 
clearly meet all of the criteria for an 60 percent evaluation 
under Diagnostic Code 5293, the Board finds that resolving 
reasonable doubt in her favor, a 60 percent evaluation is in 
order.  However, there is no basis for a rating in excess of 
the maximum schedular rating, under the provision for 38 
C.F.R. §§ 4.40, 4.45.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

Based upon the evidence of record, the Board finds that the 
veteran's low back disorder warrants an increased rating to a 
maximum 60 percent rating analogous to intervertebral disc 
syndrome.  Finally, as noted, the Board recognizes that the 
Rating Schedule provides for a higher evaluation, a 100 
percent evaluation, for spinal disability under 38 C.F.R. § 
4.71a, Diagnostic Codes 5285 and 5286 (1999).  Although the 
veteran has indicated that she should be evaluated at 80 
percent or more, the applicable regulations do not provide 
for an evaluation of 80 percent, and a rating of 100 percent 
under the applicable regulatory provisions is clearly not 
warranted.  Thus, the Board will apply the 60 percent 
evaluation under DC 5293 from March 28, 1995, because it more 
closely approximates the symptomatology reflected by the 
competent medical evidence of record.


ORDER

Subject to the regulations governing the payment of monetary 
benefits, an evaluation of 40 percent for residuals of 
compression fracture at L1 is granted for the period prior to 
March 28, 1995.

Subject to the regulations governing the payment of monetary 
benefits, an evaluation of 60 percent for residuals of 
compression fracture at L1 is granted for the period from 
March 28, 1995.

Subject to the regulations governing the payment of monetary 
benefits, the veteran is entitled to an additional 10 percent 
disability evaluation for demonstrable deformity of L1.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




